

 
EXHIBIT 10.2

 




INTERNATIONAL RECTIFIER CORPORATION
2011 PERFORMANCE INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Participant Name:_______________________
            
   
Number of Stock Units: _____________
    (1)
   
Vesting Schedule:
100% of the Stock Units subject to the Award will vest on the first anniversary
of Award Date(1)
   
Award Date: _________
            



 


(1) All share and unit numbers are subject to adjustment under the terms of the
Plan.  The Stock Units are subject to acceleration and termination prior to
vesting as provided herein.
 
THIS AGREEMENT is among INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Corporation”), and the non-employee member of the Board of
Directors of the Corporation named above (the “Participant”), and is delivered
under the International Rectifier Corporation 2011 Performance Incentive Plan
(the “Plan”).
 
WITNESSETH
 
WHEREAS, the Corporation has granted, effective as of the Award Date, to the
Participant with reference to services rendered to the Corporation, in the
capacity of a member of the Board who is not employed by the Corporation or any
of its Subsidiaries (a “Non-Employee Director”), a restricted stock unit award
under the Plan (the “Stock Unit Award” or “Award”), upon the terms and
conditions set forth herein and in the Plan.
 
NOW THEREFORE, in consideration of services rendered by the Participant and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:
 
1.            Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.  For
purposes of this Agreement, a “Stock Unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of Common Stock of the Corporation.
 
2.            Grant.  Subject to the terms of this Agreement and the Plan, the
Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units set forth above.  The Corporation acknowledges
that the consideration for the shares payable with respect to the Stock Units on
the terms set forth in this Agreement shall be the services rendered to the
Corporation by the Participant prior to the applicable vesting date, the fair
value of which is not less than the par value per share of the Corporation’s
Common Stock.
 
3.            Vesting.  The Stock Units subject to the Award shall vest in
installments as set forth in the “Vesting Schedule” set forth above, subject to
earlier termination or acceleration and subject to adjustment as provided
herein.
 

 
1

--------------------------------------------------------------------------------

 

4.            Continuance of Services as a Non-Employee Director Required. 
Except as otherwise provided herein, the vesting schedule applicable to the
Stock Units requires continued service as a Non-Employee Director through the
applicable vesting date as a condition to the vesting of the award and the
rights and benefits under this Agreement.  Service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of service.
 
5.            Limitations on Rights Associated with Units.  The Participant
shall have no rights as a stockholder of the Corporation, no dividend
rights  and no voting rights with respect to the Stock Units or any shares of
Common Stock issuable in respect of such Stock Units, until shares of Common
Stock are actually issued to and held of record by the Participant.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate evidencing
the shares.
 
 6.            Restrictions on Transfer.  Prior to the time the Stock Units are
vested and paid, neither the Stock Units comprising the Award nor any other
rights of the Participant under this Agreement or the Plan may be transferred,
except as expressly provided in Section 5.7 of the Plan.  No specific exception
to the general transfer prohibitions set forth in Section 5.7 of the Plan has
been authorized by the Administrator.
 
7.            Timing and Manner of Payment with Respect to Stock Units.  Stock
Units that become vested pursuant to the terms hereof shall be paid on or as
soon as administratively practical following (and in all events within sixty
(60) days following) the first to occur of (a) the vesting of such Stock Units
pursuant to Section 3 above, (b) the Participant’s “separation from service”
(within the meaning of Section 409A of the Code), (c) the Participant’s death or
Total Disability, or (d) a Change in Control (as defined below), such vested
Stock Units to be paid by delivery by the Corporation to the Participant of one
share of Common Stock for each vested Stock Unit.  The Participant or other
person entitled under the Plan to receive any shares with respect to the vested
Stock Units shall deliver to the Corporation any representations or other
documents or assurances required pursuant to Section 8.1 of the Plan.  The
Participant shall have no further rights with respect to any Stock Units that
are paid or that terminate pursuant to Section 8.
 
8.            Effect of Termination of Services as a Non-Employee Director or
Change in Control.
 
(a)          Forfeiture after Certain Events/Acceleration.  The Participant’s
Stock Units shall be extinguished to the extent such Stock Units have not become
vested upon the date the Participant is no longer providing services to the
Corporation as a Non-Employee Director, regardless of the reason for such
termination of services, whether with or without cause, voluntarily or
involuntarily; provided, however, that if (i) the Participant incurs a Total
Disability or dies while providing services as a Non-Employee Director, or (ii)
retires from service on the Board at a time when the sum of the Participant’s
years of service to the Board as a Non-Employee Director and age of the
Participant is seventy-five (75) years or more) or, with the consent of the
Board, any other retirement from service on the Board (each, a “Retirement
Event”), then if the Stock Units subject to the Award are not then otherwise
fully vested, such Stock Units shall become vested upon the date of such Total
Disability, death or Retirement Event, as the case may be.  For purposes of this
Agreement, “Total Disability” means that the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
 
(b)          Termination of Stock Units.  If any Stock Units are extinguished
hereunder, such unvested, extinguished Stock Units, without payment of any
consideration by the Corporation, shall automatically terminate and be cancelled
without any other action by the Participant, or the Participant’s beneficiary,
as the case may be.
 

 
2

--------------------------------------------------------------------------------

 

(c)          Acceleration Upon Change in Control.  Upon the occurrence of (or,
as the circumstances may require, immediately prior to) a Change in Control (as
defined below), then any portion of the Stock Units subject to the Award that
has not previously vested or terminated shall thereupon vest.  For purposes of
this Agreement, “Change in Control” has the meaning ascribed to such term in the
Plan; provided, however, that a transaction shall not constitute a Change in
Control unless it is a “change in the ownership or effective control” of the
Company, or a change “in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A of the Code.
 
9.            Adjustments in Case of Changes in Common Stock.  Upon the
occurrence of certain events relating to the Corporation’s stock contemplated by
Section 7.1 of the Plan (including, without limitation, an ordinary cash
dividend on such stock), the Administrator shall make adjustments in accordance
with such section in the number of Stock Units then outstanding and the number
and kind of securities that may be issued in respect of the Award.
 
10.         Tax Withholding.  Subject to Section 8.1 of the Plan, upon any
distribution of shares of Common Stock in respect of the Stock Units, the
Corporation shall automatically reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value (with the “fair market value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates.  In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.


11.         Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office
located at 101 N. Sepulveda Boulevard, El Segundo, California 90245, to the
attention of the Secretary and to the Participant at the address given beneath
the Participant’s signature hereto, or at such other address as either party may
hereafter designate in writing to the other.
 
12.         Plan and Program.  The Award and all rights of the Participant with
respect thereto are subject to, and the Participant agrees to be bound by, all
of the terms and conditions of the provisions of the Plan, incorporated herein
by reference, to the extent such provisions are applicable to Awards granted to
persons providing similar services to the Corporation.  The Participant
acknowledges receipt of a copy of the Plan, which is made a part hereof by this
reference, and agrees to be bound by the terms thereof.  Unless otherwise
expressly provided in other Sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Administrator do not (and shall not
be deemed to) create any rights in the Participant unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the
Administrator so conferred by appropriate action of the Administrator under the
Plan after the date hereof.  The actions of the Administrator taken pursuant to
this Agreement shall be subject to the approval or ratification of the Board.
 
13.         No Service Commitment by Corporation.  Nothing contained in this
Agreement or the Plan constitutes a service commitment by the Corporation,
affects the Participant’s status as a Non-Employee Director, confers upon the
Participant any right to continue to be retained by the Corporation in any
capacity, or interferes in any way with the rights of the Board or its
shareholders to remove Participant from service under the terms and conditions
of the Corporation’s Bylaws and applicable law.


14.         Entire Agreement.  This Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof.  The Plan and this Agreement may be amended pursuant to Section 8.6 of
the Plan.  Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.
 

 
3

--------------------------------------------------------------------------------

 

15.         Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Corporation as to
amounts payable and shall not be construed as creating a trust.  The Plan, in
and of itself, has no assets.  The Participant shall have only the rights of a
general unsecured creditor of the Corporation with respect to amounts credited
and benefits payable, if any, with respect to the Stock Units, and rights no
greater than the right to receive the Common Stock (subject to adjustments) as a
general unsecured creditor with respect to Stock Units, as and when payable
hereunder.


16.           Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
17.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.
 
18.           Construction; Section 409A.  It is intended that the terms of the
Award will not result in the imposition of any tax liability pursuant to Section
409A of the Code.  This Agreement shall be construed and interpreted consistent
with that intent.  Notwithstanding Section 7 hereof, in the event that the
vesting and payment of the Stock Units is triggered by the Participant’s
“separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h)) and the Participant is a “specified employee” (within the meaning
of Treasury Regulation Section 1.409A-1(i)) on the date of such separation from
service, the Participant shall not be entitled to any payment of the Stock Units
until the earlier of (i) the date which is six (6) months after the
Participant’s separation from service with the Corporation for any reason other
than death, or (ii) the date of the Participant’s death, if and to the extent
such delay in payment is required to comply with Section 409A of the Code.
 
19.           Clawback Policy.  The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).
 
20.           Electronic Signature or Acknowledgement.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
together shall constitute one and the same instrument.  The provision of
photographic or facsimile copies, or electronic signature, confirmation or
acknowledgement of or by a party, shall constitute an effective original
signature of a party for all purposes under this Agreement, and  may be used
with the same effect as manually signed originals of this Agreement for any
purpose.
 
[Remainder of page intentionally left blank.]
 

 
4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.
 
INTERNATIONAL RECTIFIER
 
PARTICIPANT
CORPORATION, a Delaware corporation
         
By:
         
Signature
Print Name:
         
Address
Its:
         
City, State, Zip Code
         

 

 
5

--------------------------------------------------------------------------------

 